Title: From John Adams to Edward Livingston, 1 August 1822
From: Adams, John
To: Livingston, Edward



Sir
August 1st. 1822

I have feel myself highly honored by your polite & obliging letter of the 19th. of May which I received this Morning by the Mail. I will not omit a Moment to acknowledge the receipt of it.—Though I cannot see to read—or feel to write yet fortunately I can hear, my auditory nerves are the only sound ones that remain to me, I will have read to me as soon as possible your report made to the general assembly of the State of Louisiana on the plan of a Penal Code of the said State. I have hitherto had  read to me only the act relative to the criminal laws of the State; your election to execute it, & the resolutions; I have no idea of any higher honor to which a virtuous ambition can aspire, had it fallen to my lot at your age I should have said, sublimi feriam sidera vertice. I would not exchange it for all the glories of Solon & Lycurgus. as soon as I can find time & a courteous reader I will have the whole read to me & will listen to it with all the attention with which I am capable, & will endeavour to dictate to some kind friend who will condesend to write for me such observations as may occur to the decayed memory & understanding of / your most obedient / and most humble / Servant
John Adams